UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 KATHARINE TARBELL-LITTMAN,                                                 12/02/2019

               Plaintiff,                                19-CV-3063 (BCM)
        -against-
                                                         ORDER
 TFO USA LIMITED,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties’ joint letter dated November 21, 2019

(Dkt. No. 23), seeking approval of their revised proposed Settlement Agreement (Agreement)

(Dkt. No. 23-1) pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

       The Court has reviewed the terms of the revised Agreement and finds that they are fair and

reasonable as required by Cheeks, 796 F.3d at 206. Accordingly, the proposed settlement is

APPROVED, and this action is DISMISSED with prejudice and without costs.

       The Clerk of the Court is directed to close the case.

Dated: New York, New York
       December 2, 2019
                                                     SO ORDERED.



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge
